Citation Nr: 0015926	
Decision Date: 06/15/00    Archive Date: 06/22/00

DOCKET NO.  98-13 627	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Fort Harrison, Montana


THE ISSUE

Entitlement to an initial evaluation in excess of 30 percent 
for post-traumatic stress disorder (PTSD) on an accrued 
basis.


REPRESENTATION

Appellant represented by:	Montana Veterans Affairs 
Division


WITNESSES AT HEARINGS ON APPEAL

Appellant and veteran 



ATTORNEY FOR THE BOARD

Alice A. Booher, Counsel


INTRODUCTION

The veteran had active service from June 1943 to December 
1945, and from August 1950 to November 1950.

In pertinent part, the veteran reopened his claim for service 
connection for PTSD on April 29, 1994.  

The veteran and his wife provided testimony at a hearing at 
the Department of Veterans Affairs (VA) Medical and Regional 
Office Center (M&ROC) in May 1994; a transcript is of record.

In a rating action in July 1995, the M&ROC granted service 
connection for PTSD and assigned a 10 percent rating from 
April 29, 1994.  

The veteran and his spouse again provided testimony at a 
personal hearing held at the M&ROC in May 1996, a transcript 
of which is of record.

A rating action by the M&ROC in June 1996 increased the 
rating assigned for PTSD to 30 percent effective April 29, 
1994.  

An appeal was initiated to the Board of Veterans' Appeals 
(the Board).

The veteran died in September 1997.  In pertinent part, the 
appellant, [who is stipulated for purposes of this appeal to 
be the veteran's widow and thus have appropriate standing], 
thereafter pursued the pending appeal on that issue on an 
accrued basis.  

The appellant provided testimony before the undersigned 
Member of the Board at the M&ROC in June 1999, a transcript 
of which is of record.  Further specifics of that hearing 
will be cited below.

The Board rendered a decision on that issue in September 
1999.  Parenthetically, it is noted that a number of other 
issues are in various stages of appellate review; these are 
not relevant to the instant circumstance.

Subsequent to the 1999 Board decision and the most recent 
personal hearing, in correspondence dated March 2, 2000, the 
appellant's representative reiterated what had been said at 
the hearing, namely calling the attention of the Board to the 
fact that of record as part of the claims file, was an 
"opinion by Dr. Bruce Smith, dated 7/23/99.  Dr. Smith was 
also under contract at that time to do C&P examinations for 
Ft. Harrison VA".  

The representative further noted that twice the M&ROC had 
been requested to forward to the Board that document as being 
relevant to the case, and had not done so.  It was noted that 
as a result of this, the Board decision had apparently been 
rendered absent the data contained therein; and that no 
mention had been made thereof in said Board decision.  A 
waiver of original M&ROC consideration of the document in 
question, pursuant to 38 C.F.R. § 20.1304(c) (1999), is also 
of record.  Several copies of the letter in question are now 
in the file.  This document and its potential impact will be 
discussed below in greater detail below.





FINDING OF FACT

A statement by a physician reflecting a report of a pertinent 
VA psychiatric assessment prior to the veteran's death was of 
record, and was constructively if not physically in control 
of VA, but was not addressed in the September 1999 Board 
decision.



CONCLUSION OF LAW

The September 1999 decision of the Board with regard the 
initial rating for PTSD did not fulfill all criteria for due 
process of law.  38 U.S.C.A. § 7104 (West 1991); C.F.R. 
§ 20.904 (1999).




REASONS AND BASES FOR FINDING AND CONCLUSION

In September 1999, the Board issued a decision denying an 
initial evaluation for the veteran's PTSD in excess of 30 
percent.  That decision was based on the evidence then in the 
file including, in part, a VA examination dated in May 1995, 
at which time the veteran's Global Assessment of Functioning 
(GAF) was described as 75; and a VA examination conducted in 
May 1996 by Bruce Smith, M.D., at the VA facility in Fort 
Harrison, when the veteran's GAF was described as 50-60.  

At the personal hearing held in June 1999, the appellant's 
representative stated that 

(O)n or about July or August of 1996 
[sic], I believe, that we decided that it 
happened, (the veteran) saw Dr. Bruce 
Smith.  Dr. Bruce Smith, at the time, was 
under contract by the VA for doing C&P 
examinations here at Fort Harrison.  

Because (the veteran's) health was very 
fragile at that time, and I think we all 
realized at that point that there wasn't 
much time for him left, that I kind of 
went out of my realm of authority and 
pushed a C&P examination on Dr. Smith 
which he conducted in Butte, Montana, 
at...(inaudible) where he also was a 
consulting psychologist down there.  So 
far as we know, that information has 
never been put into (the veteran's) file.  

Now I have attempted to talk to Dr. Smith 
to get that into the record and I will 
continue to do that, but we feel that 
that definitely would have supported a 
higher evaluation, 50, if not 70 percent.  
Tr. at 11-12.  

Subsequently, copies were received by VA of a document over 
the signature of Bruce Smith, M.D., in which he refers to 
having examined the veteran, accompanied by his wife, in 
August 1997, just prior to the veteran's death, in "Butte, 
Montana at Riverdale", at which time the veteran's PTSD was 
said to be severe and his GAF had deteriorated to 45-50.  

The Board may vacate a decision when the appellant is denied 
due process.  38 C.F.R. § 20.904 (1999).  Here, the apparent 
absence, and lack of appropriate consideration, of the 
specific documentation, which potentially had an impact in 
the final decision on this case as cited above, constituted a 
denial of due process.  

Accordingly, the September 1999 Board decision is vacated as 
to the issue of an initial rating in excess of 30 percent for 
PTSD.  The Board will review this issue on a de novo basis, 
to include consideration of all of the evidence.


ORDER

The Board's decision of September 1999 with regard to an 
initial rating in excess of 30 percent for PTSD is hereby 
vacated.



REMAND

Within certain parameters as relate to the issue of benefits 
on an accrued basis, the appellant has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 1999) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.

Initially, the Board finds that the appellant's claim of 
entitlement to an initial evaluation in excess of 30 percent 
for PTSD on an accrued basis is well grounded within the 
meaning of 38 U.S.C.A. § 5107(a); that is, a plausible claim 
has been presented.  Murphy v. Derwinski, 1 Vet. App. 78 
(1990.

Following the veteran's death, the appellant submitted an 
application for compensation or dependency and indemnity 
compensation (DIC) to the M&ROC within one year of the date 
of the veteran's death. 

The Board concludes that filing a timely application for 
accrued benefits is equivalent to establishing a well-
grounded claim for those benefits, although ultimate 
entitlement to the benefits depends on whether entitlement 
would have been established for the benefits sought by the 
veteran in the underlying derivative claim.  38 U.S.C.A. § 
5107(a) (West 1991).  See Proscelle v. Derwinski, 2 Vet. App. 
629, 632 (1992) (where veteran asserted that his condition 
had worsened since the last time his claim for an increased 
disability evaluation for a service-connected disorder had 
been considered by VA, he established a well grounded claim 
for an increased rating).  The appellant's assertions 
concerning the severity of her late husband's psychiatric 
disability (that are within the competence of a lay party to 
report) are sufficient to conclude that the claim for an 
increased evaluation for that disability is well grounded.  
King v. Brown, 5 Vet. App. 19 (1993).  

With regard to conclusions reached on any given medical 
issue, the Court has repeatedly admonished that VA cannot 
substitute its own judgment or opinion for that of a medical 
expert.  See, i.e., Colvin v. Derwinski, 1 Vet. App. 171 
(1991).

The Court has also held that a determination with regard to 
the assignment of specific ratings must be made upon a review 
of the entire evidentiary record including thorough and 
comprehensive examinations that are representative of the 
entire clinical picture.  Brown v. Brown, 5 Vet. App. 413 
(1993).  

Upon the death of a beneficiary who is entitled to receive 
periodic monthly benefits, certain survivors, including the 
veteran's spouse, may be entitled to accrued benefits to 
which the veteran was entitled at death. The accrued benefits 
that may be payable may be those owed to the beneficiary 
under existing ratings or decisions, or may be benefits that 
are due based on evidence in the file at the date of death.  

The appropriate survivor may receive accrued benefits that 
are due and unpaid for a period not to exceed two years prior 
to the last date on which the beneficiary was entitled to 
receive benefits. 38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
1999); 38 C.F.R. § 3.1000(a) (1999).

Under 38 C.F.R. § 3.1000(d)(4)(i) evidence in the file at 
date of death encompasses evidence, including uncertified 
statements, which is essentially complete and of such weight 
as to establish degree of disability for disease or injury 
when substantiated by other evidence in file at date of death 
or when considered in connection with the identifying, 
verifying, or corroborative effect of the death certificate.

In Hayes v. Brown, 4 Vet. App. at 360-61, the Court 
interpreted the interplay between 38 U.S.C.A. § 5121(a), 38 
C.F.R. § 3.1000(d)(4)(i), and several provisions of VA Manual 
M21-1 as providing, in sum, that post-death evidence which 
may be considered in accrued benefits claims as being in the 
file includes the following:

(1) government records and records generated by or in VA 
control and which could reasonably be expected to be a 
part of the record;

(2) evidence accepted after death for the purpose of 
verifying or corroborating evidence in file; and 

(3) hospital or examination reports that may be deemed 
to be included in the term VA examination (within the 
meaning of 38 C.F.R. § 3.327(b)(1)).

In order for a surviving spouse to be entitled to accrued 
benefits the veteran must have had a benefits claim pending 
at the time of death or else be entitled to such benefits 
under an existing rating or decision.  See Jones v. West, 136 
F.3d 1296 (Fed. Cir. 1998).  At the time of the veteran's 
death in September 1997, he had a claim pending for an 
initial increased evaluation for PTSD.

The accrued benefits claim is "derivative of" the claims of 
the veteran and, by statute, the appellant takes the 
veteran's claims as they stood on the date of his death.  See 
Zevalkink v. Brown, 102 F.3d 1236, 1241- 42 (Fed.Cir. 1996).

In order to receive these benefits the spouse must show that 
the veteran at the date of death had been entitled to 
periodic monetary benefits under existing ratings or 
decisions, or those based on evidence in the file at date of 
death.  By statute, entitlement to accrued benefits must be 
based on evidence in the file at the time of death, or 
evidence, such as VA records, deemed to be of record at that 
time.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000; Zevalkink v. 
Brown, supra.

The Board notes the additional regulations and guidelines 
that are provided as to what constitutes "evidence in the 
file at date of death" as used in paragraph (a) of 38 C.F.R. 
§ 3.1000 since generally, the issue of entitlement to accrued 
benefits must be based on the evidence of record at the time 
of death.  In that regard, certain records may be viewed from 
the Court as either in the constructive possession of VA or 
in the case of the opinion such as by the Chief Medical 
Director of the VA, continuation of a regulatory process 
rather than the creation of new evidence.  Thus, entitlement 
to accrued benefits must be determined based on evidence that 
was physically present or constructively present (such as VA 
treatment records) in the veteran's claims folder when he 
died.  When reviewing a claim the Board may generally not 
consider evidence of events or analyses which took place 
subsequent to the veteran's death.  However, see also Hayes 
v. Brown, 4 Vet. App. 353, 360-61 (1993) (holding that 
"evidence in the file at date of death" may in some cases 
include private hospital and examination reports submitted 
after date of death.)

However, on the other hand, the document described herein is 
a report by a longtime caregiver, and possibly a VA examiner, 
reporting findings and observations he made on an examination 
which took place prior to the veteran's death.  This may be 
construed as having been of record at the time of death.  
Thus, both that report and the records, if any, of the 
examination which may be available, could be utilized in the 
adjudication of the claim.  Ralston v. West, 13 Vet. App. 108 
(1999).

In a well-grounded claim, VA has an obligation to assist in 
obtaining all pertinent evidence.  Therefore, pursuant to 
VA's duty to assist the appellant in the development of facts 
pertinent to her claim under 38 U.S.C.A. § 5107(a) (West 
1991); 38 C.F.R. § 3.103(a) (1999), and to ensure full 
compliance with due process requirements, the Board is 
deferring adjudication of the issue prepared and certified 
for appellate review pending a remand of the case to the RO 
for further development as follows:

1.  The M&ROC should contact Bruce Smith, 
M.D., and obtain (a) a legible copy of 
any and all reports he made, including, 
if possible, a more legible copy of the 
record dated in July 1999, relating to 
his evaluation of the veteran in August 
1997; and (b) originals or legible copies 
of all clinical records of the August 
1997 evaluation and any other psychiatric 
evaluation of the veteran prior to his 
death.  

In that regard, the RO should clarify 
this doctor's status as a VA examiner, 
and his status in that regard at the time 
of prior examinations as well as at the 
time of the August 1997 review of the 
veteran's case and circumstances.

2.  The M&ROC should endeavor to obtain 
all other VA records relating to the 
veteran's mental health and his care for 
psychiatric disabilities prior to his 
death particularly in the period from May 
1996 to September 1997, including from 
Ft. Harrison and any other VA provider in 
Butte, Montana, and these should be added 
to the claims folder.

3.  Thereafter, the RO should review the 
claims file to ensure that all of the 
foregoing requested development has been 
completed.  

In particular, the RO should review the 
evidence and ensure that they are 
responsive to and in complete compliance 
with the directives of this remand and if 
they are not, the RO should implement 
corrective procedures.  Stegall v. West, 
11 Vet. App. 268 (1998).

4.  After undertaking any development 
deemed appropriate in addition to that 
specified above, the RO should 
readjudicate the issue of an initial 
increased evaluation in excess of 30 
percent for PTSD, under all potentially 
applicable criteria, including Fenderson 
v. West, 12 Vet. App. 119 (1999) and 
38 C.F.R. § 3.321(b)(1) (1999).  

If the benefit requested on appeal is not granted to the 
appellant's satisfaction, the RO should issue a SSOC.  A 
reasonable period of time for a response should be afforded.  

Thereafter, the case should be returned to the Board for 
final appellate review, if otherwise in order.  By this 
remand, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the appellant 
until she is notified by the RO.


		
	M. SABULSKY
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1999).



